United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.P., Appellant
and
DEPARTMENT OF THE NAVY,
COMMANDER U.S. PACIFIC FLEET,
Bremerton, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0597
Issued: January 27, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 23, 2015 appellant filed a timely appeal from a January 2, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish hearing loss in the
performance of duty.
FACTUAL HISTORY
On September 25, 2014 appellant, then a 69-year-old retired sheet metal mechanic, filed
an occupational disease claim (Form CA-2) alleging that he developed bilateral hearing loss as a
result of noise exposure from his federal employment. He reported that his hearing loss became
progressively worse over the years. As a sheet metal mechanic at the Puget Sound Naval
1

5 U.S.C. § 8101 et seq.

Shipyard, appellant claimed he was exposed to loud prolonged noise from various manual,
electric, pneumatic, and chipping hammers, brakes, pop riveters, drills, saws, gas and air cutters
from welders, rolls, punches, and other sheet metal machinery. He first became aware of his
condition and of its relationship to his employment on January 1, 2004. Appellant retired on
September 1, 2006 and first received medical care for his hearing loss on September 25, 2014.
By letter dated November 19, 2014, OWCP requested additional factual information from
both appellant and the employing establishment. Appellant was requested to provide
information regarding his employment history, when he related his hearing loss to conditions of
employment, and all nonoccupational exposure to noise. OWCP also requested that appellant
provide medical documentation pertaining to any prior treatment he received for ear or hearing
problems. It requested that the employing establishment provide noise survey reports for each
site where appellant worked, the sources and period of noise exposure for each location, and
copies of all medical examinations pertaining to hearing or ear problems.
Audiograms and hearing conservation data dated September 25, 1984 to August 31, 2006
were submitted.
In a September 24, 2014 Department of Labor and Industries Occupational Hearing Loss
Questionnaire, appellant reported that he first noticed his hearing loss approximately 10 years
ago which had gradually worsened. He reported difficulty understanding spoken communication
and the need to raise the volume on the television. Appellant stated that the employing
establishment conducted hearing tests and he had not been examined by any other physician in
the past for hearing loss. He noted a medical history of glaucoma in the left eye for which he
used eye drops daily. Appellant further stated that he had no prior history of ear or hearing
problems. With respect to nonwork noise exposure, he reported that the only noise equipment he
operated was a lawn mower once a week for 10 minutes. Appellant was last exposed to
hazardous noise from his federal employment on September 1, 2006.
In a September 24, 2014 Department of Labor and Industries Employment History
Hearing Loss form, appellant described the types of noise to which he was exposed as a sheet
metal mechanic. He stated that he was exposed to this hazardous noise for seven hours per day
and was provided ear protection in the form of foam earplugs. The employing establishment’s
record reflects that appellant worked as a sheet metal apprentice from June 19, 1967 to
September 6, 1970 when he was promoted to a sheet metal mechanic. Appellant worked as a
sheet metal mechanic from September 6, 1970 until September 1, 2006 when he retired.
In a Department of Labor and Industries Authorization to Release Information Form,
appellant authorized Sound ENT Consultants to release any audiograms or medical reports to the
employing establishment.
On September 25, 2014 the employing establishment referred appellant to Sound ENT
Consultants for a consultation and evaluation of his hearing loss. In a September 25, 2014
consultation report, Dr. Jackson R. Holland, a Board-certified otolaryngologist, reported that
appellant had no prior history of ear or hearing problems and noted a medical history of
glaucoma of the left eye. He noted that appellant began working at Puget Sound Naval Shipyard
in 1975 until he retired in September 2006 where he worked as a sheet metal mechanic and was
exposed to noise from drills, air compressors, air arcs, carbon air arcs, hammers, grinders,

2

chippers, chisels, needle guns, and welders. Sixty percent of appellant’s workplace time was
spent on shipboard and the other forty percent was spent in the land-based fabrication shop.
Audiometric testing performed that same date revealed the following decibel losses at
500, 1,000, 2,000, and 3,000 hertz (Hz): 15, 25, 10, and 10 for the right ear and 10, 30, 15, and
15 for the left ear. Speech reception thresholds were 15 decibels bilaterally and word reception
thresholds were 100 percent bilaterally. Dr. Holland diagnosed presbycusis, stating that
appellant had minimal mid frequency hearing loss at 1,000 cycles in the left ear. He opined that
this was likely a consequence of age-related circumstance plus known linkage of at least one
type of pattern associated with individuals with glaucoma. Dr. Holland noted that high
frequencies were missing the normal acoustic notch seen with hazardous noise injury. He noted
review of appellant’s August 31, 2006 audiogram which showed a single abnormal response in
his left ear at 6,000 cycles which provided a hearing level of 30 decibels and the right ear at
6,000 cycles with response of 35 decibels. Dr. Holland estimated that only one or two percent of
the high frequency threshold shift documented in 2006 would relate to hazardous levels of
workplace noise. He opined that the decline documented since 2006 was wholly and exclusively
due to factors of age mixed with a greater proclivity of neurosensory loss in an individual with
glaucoma. Dr. Holland did not recommend hearing aids.
By letter dated November 25, 2014, the employing establishment reported that it had
submitted appellant’s work history and was also providing the best estimate of the degree and
frequency of exposure to noise which could have been present in appellant’s work environment.
In the employing establishment’s Noise Assessment Worksheet, it noted that appellant
was exposed to noise from June 19, 1967 to September 1, 2006 working as a sheet metal
mechanic. Background ship noise was continuous ranging from 79 to 89 decibels and fell in the
lower frequency range. Background shop noise was continuous ranging from 75 to 85 decibels
and fell in the lower frequency range. Tool use was intermittent ranging from 90 to 110 decibels
and fell in the upper frequency range. An official position description for sheet metal mechanic
was also submitted.
By decision dated January 2, 2015, OWCP denied appellant’s claim on the grounds that
the medical evidence did not support that his hearing loss was causally related to workplace
noise exposure. It noted that the report of Dr. Holland associated his hearing loss to presbycusis.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.3

2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

3

In cases of injury on or after September 7, 1974, section 8122(a) of FECA provides that
an original claim for compensation for disability or death must be filed within three years after
the injury or death. Compensation for disability may not be allowed if a claim is not filed within
that time unless: (1) the immediate superior had actual knowledge of the injury or death within
30 days. The knowledge must be such as to put the immediate superior reasonably on notice of
an on-the-job injury or death; or (2) written notice of injury or death as specified in section 8119
was given within 30 days.4
Appellant has the burden of establishing by weight of the reliable, probative, and
substantial evidence that his hearing loss condition was causally related to noise exposure in his
federal employment.5 Neither the condition becoming apparent during a period of employment,
nor the belief of the employee that the hearing loss was causally related to noise exposure in
federal employment, is sufficient to establish causal relationship.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;7 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;8 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.9
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable certainty, and must be
supported by medial rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.10
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish his or her claim, OWCP also has a
responsibility in the development of the evidence.11

4

5 U.S.C. § 8122(a).

5

Stanley K. Takahaski, 35 ECAB 1065 (1984).

6

See John W. Butler, 39 ECAB 852, 858 (1988).

7

Michael R. Shaffer, 55 ECAB 386 (2004).

8

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

9

Beverly A. Spencer, 55 ECAB 501 (2004).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

11

See Claudia A. Dixon, 47 ECAB 168 (1995).

4

ANALYSIS
It is not disputed that appellant was exposed to hazardous employment-related noise at
the Puget Sound Naval Shipyard. OWCP has also accepted that the claim was timely filed. The
Board has held that a program of annual audiometric examinations conducted by an employing
establishment in conjunction with an employee testing program for hazardous noise exposure is
sufficient to constructively establish actual knowledge of a hearing loss, such as to put the
immediate supervisor on notice of an on-the-job injury.12 As appellant was enrolled in a hearing
conservation program with the employing establishment, and submitted records of annual
audiograms, the employing establishment had actual knowledge of his purported hearing loss.13
The issue is whether he established that he sustained employment-related hearing loss
due to noise exposure during his federal employment. The Board finds that this case is not in
posture for decision.
OWCP procedure manual provides that it is generally accepted that hearing loss may
result from prolonged exposure to noise levels above 85 decibels. Acoustic trauma may,
however, result from decibel levels below 85 decibels if exposure is sufficiently prolonged.
OWCP therefore, does not require that the claimant show exposure to injurious noise in excess of
85 decibels as a condition to approval of the claim.14
The record establishes that appellant was exposed to hazardous workplace noise exposure
as a sheet metal mechanic from 1967 to 2006. Continuous exposure ranged from 75 to 89
decibels while intermittent high frequency exposure ranged from 90 to 110 decibels.
Consequently, regardless of the specific decibel level of exposure, OWCP must consider whether
the employment-related noise exposure was sufficiently prolonged to result in acoustic trauma.15
Such a question is medical in nature and should be resolved by a Board-certified
otolaryngologist.
The only medical report of record is Dr. Holland’s September 25, 2014 report serving as
the employing establishment’s physician. Dr. Holland diagnosed presbycusis stating that
appellant had minimal mid-frequency hearing loss at 1,000 cycles in the left ear. He opined that
this was likely a consequence of age-related circumstance plus known linkage of at least one
type of pattern associated with individuals with glaucoma. Dr. Holland reviewed appellant’s
August 31, 2006 audiogram and estimated that only one or two percent of the high frequency
threshold shift documented in 2006 would relate to hazardous levels of workplace noise. He
concluded that the decline documented since 2006 was wholly and exclusively due to factors of
age mixed with a greater proclivity of neurosensory loss in an individual with glaucoma.
The Board finds that Dr. Holland’s report is insufficient on the issue of causal
relationship. While Dr. Holland noted the various types of noise appellant was exposed to, there
12

G.C., Docket No. 12-1783 (issued January 29, 2013).

13

See D.G., Docket No. 15-0702 (issued August 27, 2015).

14

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter
3.600.8(a)(1) (October 1990).
15

Eufrosino T. Torrado, Docket No. 95-1208 (issued February 14, 1997).

5

is no indication that he was provided information pertaining to noise dosimetry data as he made
no reference to the duration and levels of hazardous noise exposure. This is of particular
importance as appellant was exposed to intermittent high frequency noise ranging up to 110
decibels and continuous low frequency noise ranging up to 89 decibels over the course of 37
years. Moreover, Dr. Holland incorrectly stated that appellant worked as a sheet metal mechanic
from 1975 to 2006 as the employing establishment reported that his employment spanned from
1969 to 2006. Given that he was not provided pertinent information pertaining to appellant’s
hazardous noise exposure, his opinion that presbycusis was the cause of his hearing loss is of
limited probative value.16
The only prior audiogram reviewed was from August 31, 2006. The physician estimated
that only one or two percent of the high frequency threshold shift documented in the 2006
audiogram would relate to hazardous levels of workplace noise. The Board notes that there is no
requirement that the federal employment be the only cause of appellant’s hearing loss. An
employee is not required to prove that occupational factors are the sole cause of his claimed
condition. If work-related exposures caused, aggravated, or accelerated appellant’s condition, he
is entitled to compensation.17 Moreover, Dr. Holland failed to compare appellant’s current
audiological findings with those in the beginning of his career as a sheet metal mechanic. The
record establishes that appellant was exposed to workplace exposure ranging from 75 to 110
decibels from 1969 to 2006 yet Dr. Holland failed to explain why this hazardous noise exposure
did not contribute to appellant’s hearing loss.18 The Board has consistently held that a medical
opinion not fortified by rationale is of limited probative value.19 Because Dr. Holland’s opinion
is equivocal and does not provide a rationalized opinion on the cause of appellant’s hearing loss,
OWCP should not have relied upon his opinion as a basis for denying appellant’s claim for
compensation.20
It is well established that proceedings under FECA are not adversarial in nature and while
the claimant has the burden to establish entitlement to compensation, OWCP shares the
responsibility in the development of the evidence.21 In hearing loss cases, OWCP should refer
the claimant for examination by a qualified specialist if the report submitted by the claimant does
not meet all of OWCP’s requirements for adjudication.22 As Dr. Holland’s report was not a

16

Presbycusis is defined as progressive bilaterally symmetrical perceptive hearing loss occurring with advancing
age. See DORLAND’S ILLUSTRATED MEDICAL DICTIONARY, 27th edition (1988).
17

See Beth P. Chaput, 37 ECAB 158, 161 (1985); S.S., Docket No. 08-2386 (issued June 5, 2008).

18

M.E., Docket No. 14-1249 (issued October 22, 2014).

19

F.H., Docket No. 14-268 (issued July 2, 2014); A.D., 58 ECAB 149 (2006).

20

Supra note 16. See also W.C., Docket No. 14-633 (issued June 19, 2014).

21

P.K., Docket No. 08-2551 (issued June 2, 2009).

22

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Extended Development,
Chapter 2.800.9(a)(1) (June 2011). Some initial claims require full-scale medical development because the nature of
exposure is in question, the diagnosis is not clearly identified, or the relationship of the condition to the exposure is
not obvious. Id.

6

reliable report of record, OWCP failed to properly develop the evidence and refer appellant for a
medical evaluation in accordance with its procedures.23
Thus, the Board finds that this case is not in posture for decision and must be remanded
for further development. On remand, OWCP should make findings of fact concerning the noise
levels in the employing establishment, the types of noise exposure, the length and period of such
exposures, and any other nonoccupational noise exposure. Once it has obtained the pertinent
factual evidence, it should prepare a statement of accepted facts and refer appellant for an
otological and audiological evaluation regarding whether he sustained hearing loss causally
related to the accepted employment exposure.24 After further development as it deems
appropriate, OWCP shall issue an appropriate decision.
CONCLUSION
The Board finds this case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the January 2, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision.25
Issued: January 27, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

23

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(b)
(January 2013). See also M.W., Docket No. 10-992 (issued December 9, 2010).
24

C.S., Docket No. 10-2030 (issued June 9, 2011).

25

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

7

